                                           Case 4:14-cr-00556-JD Document 173 Filed 08/13/20 Page 1 of 4




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     UNITED STATES OF AMERICA,                         Case No. 14-cr-00556-JD-1
                                                        Plaintiff,
                                   5
                                                                                           ORDER RE COMPASSIONATE
                                                 v.                                        RELEASE
                                   6

                                   7     JIBRI OMAR WATKINS,                               Re: Dkt. No. 161
                                                        Defendant.
                                   8

                                   9          Defendant Jibri Omar Watkins is currently serving a sentence in a federal prison after

                                  10   pleading guilty to one count of possession with intent to distribute marijuana, and one count of

                                  11   engaging in a monetary transaction in criminally derived property. Watkins admitted in a plea

                                  12   agreement pursuant to Federal Rules of Criminal Procedure 11(c)(1)(A) and 11(c)(1)(B) that he
Northern District of California
 United States District Court




                                  13   possessed 100 or more marijuana plants. Consequently, the possession count carried a mandatory

                                  14   minimum prison term of 5 years and a maximum prison term of 40 years under 21 U.S.C. §

                                  15   841(b)(1)(B)(vii). The count for a monetary transaction in criminally derived property carried a

                                  16   maximum prison term of 10 years under 18 U.S.C. § 1957. Watkins also agreed to plead guilty as

                                  17   a career offender under Section 4B1.1 of the United States Sentencing Guidelines. After

                                  18   accounting for acceptance of responsibility and the criminal history category, the advisory

                                  19   guidelines range in total was 188 to 235 months in custody. See Sentencing Tr., Dkt. No. 103, at

                                  20   9-10. Following a detailed colloquy at the sentencing hearing, the Court imposed a term of

                                  21   imprisonment of 120 months for each count, to run concurrently. See id. at 22. Watkins’

                                  22   conviction was affirmed on appeal. Dkt. No. 153.

                                  23          Watkins filed pro se a motion to vacate or set aside his sentence under 28 U.S.C. § 2255.

                                  24   Dkt. No. 155. In April 2020, the Court denied the motion, declined to issue a certificate of

                                  25   appealability, and entered judgment against Watkins. Dkt. Nos. 157, 158. In May 2020, the Court

                                  26   denied as moot a request by Watkins for a hearing on the Section 2255 motion, and for

                                  27   appointment of counsel. Dkt. No. 164.

                                  28
                                           Case 4:14-cr-00556-JD Document 173 Filed 08/13/20 Page 2 of 4




                                   1          Watkins filed another pro se motion in May 2020 asking for transfer to home confinement

                                   2   for the duration of his sentence. Dkt. No. 161. Watkins says he has asthma and hypertension,

                                   3   which put him at a heightened risk for a severe illness from COVID-19. Id. The Court directed

                                   4   the government to respond to the request. Dkt. No. 163. Watkins obtained an attorney to

                                   5   represent him for this motion, and the Court confirmed the appointment under the Criminal Justice

                                   6   Act. Dkt. Nos. 166, 168. The government opposed the release request, Dkt. No. 165, and

                                   7   Watkins’ attorney filed a reply brief in support of it, Dkt. No 167. The request is denied without

                                   8   prejudice.

                                   9          As an initial matter, the legal basis for Watkins’ request is not entirely clear. His pro se

                                  10   motion refers to a program proposed by the Attorney General for release of inmates to home

                                  11   confinement in certain COVID-19 circumstances. Dkt. No. 161. The administrative request he

                                  12   filed with the Bureau of Prisons (BOP) makes the same reference. Dkt. No. 169-2, Exh. B. Both
Northern District of California
 United States District Court




                                  13   references appear to be to memoranda from the Attorney General to the BOP directing it to

                                  14   prioritize transfers of qualified inmates to home confinement to reduce the risks of COVID-19

                                  15   exposure. See Off. of the Att’y Gen. Mem., Mem. for Dir. of Bureau of Prisons, Increasing Use of

                                  16   Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020), available at

                                  17   https://www.justice.gov/file/1266661; Off. of the Att’y Gen. Mem., Mem. for Dir. of Bureau of

                                  18   Prisons, Prioritization of Home Confinement as Appropriate in Response to COVID-19 Pandemic

                                  19   (Mar. 26, 2020), available at https://www.justice.gov/file/1262731. The BOP evaluated Watkins’

                                  20   request under these memoranda. It cited them and their release criteria to conclude that Watkins

                                  21   was not eligible for home confinement. Dkt. No. 169-2 at 4.

                                  22          To the extent the motion is premised on these grounds, judicial relief is not available. The

                                  23   Court cannot order the BOP to house Watkins at a specific location, such as home confinement.

                                  24   See United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011). Watkins acknowledges this

                                  25   limitation in his reply brief. See Dkt. No. 167 at 4-5.

                                  26          Alternatively, Watkins’ pro se motion can be reasonably read as a request for

                                  27   compassionate release under 18 U.S.C. § 3582(c)(1)(A). Counsel for the parties have treated it

                                  28   this way, and the Court will do the same. See Dkt. No. 165 at 3-9; Dkt. No. 167 at 2-4.
                                                                                         2
                                           Case 4:14-cr-00556-JD Document 173 Filed 08/13/20 Page 3 of 4




                                   1           Relief under Section 3582(c) is within the Court’s authority, but the problem for Watkins

                                   2   is that he has not satisfied the mandatory administrative exhaustion requirement in the statute.

                                   3   The Court may consider compassionate release only “after the defendant has fully exhausted all

                                   4   administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf”

                                   5   or 30 days after “the warden of the defendant’s facility” has received “such a request” for a

                                   6   motion, “whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                   7           Neither circumstance is present here. The record before the Court indicates that Watkins

                                   8   submitted a request to the BOP for a transfer to home confinement on May 11, 2020, which was

                                   9   denied on May 29, 2020. Dkt. No. 169-2 at 3-4. There is no evidence that Watkins appealed this

                                  10   determination within BOP, as Section 3582(c) requires before seeking judicial relief. The 30-day

                                  11   clock was not triggered because Watkins did not submit a request that conformed to the BOP

                                  12   regulations implementing Section 3582(c)(1)(A). Specifically, Watkins did not submit a release
Northern District of California
 United States District Court




                                  13   plan stating where he would live, how he would support himself, how he would receive medical

                                  14   treatment, and other required information. See 28 C.F.R. § 571.61. Consequently, Watkins

                                  15   neither clearly made a “request” that BOP “bring a motion” on his behalf for compassionate

                                  16   release, nor complied with regulatory requirements for bringing “such a request.” 18 U.S.C. §

                                  17   3582(c)(1)(A).

                                  18           Watkins does not dispute the inadequacy of his administrative application. Even so, he

                                  19   says in his reply brief that the Court should grant an exception to the exhaustion requirements in

                                  20   Section 3582(c) because they are not jurisdictional. See Dkt. No. 167 at 2. It is true that a

                                  21   statutory limitation is typically non-jurisdictional. See Sebelius v. Auburn Reg'l Med. Ctr., 568

                                  22   U.S. 145, 153 (2013). But “a rule may be mandatory without being jurisdictional.” Fort Bend

                                  23   Cty., Texas v. Davis, 139 S. Ct. 1843, 1852 (2019). Rules for processing claims that require

                                  24   parties to “take certain procedural steps at certain specified times” are “‘mandatory’ in the sense

                                  25   that a court must enforce the rule if a party ‘properly raise[s]’ it,” id. at 1849 (citations omitted), as

                                  26   the government has done here.

                                  27           Although the Supreme Court has recognized equitable exceptions to non-jurisdictional

                                  28   exhaustion requirements, see, e.g., McCarthy v. Madigan, 503 U.S. 140, 146-49 (1992), it has
                                                                                           3
                                           Case 4:14-cr-00556-JD Document 173 Filed 08/13/20 Page 4 of 4




                                   1   drawn a distinction between “judge-made exhaustion doctrines” that are “amenable to judge-made

                                   2   exceptions,” and statutory exhaustion provisions like the one in Section 3852(c), which stand “on

                                   3   a different footing.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016). In the statutory context,

                                   4   “Congress sets the rules -- and courts have a role in creating exceptions only if Congress wants

                                   5   them to.” Id. Mandatory exhaustion requirements in a statute foreclose “judicial discretion” to

                                   6   create modifications or exceptions. Id. The Court must take “such statutes at face value,” and

                                   7   decline “to add unwritten limits onto their rigorous textual requirements.” Id.

                                   8          Consequently, the Court need not wade into the choppy waters of whether Section 3582(c)

                                   9   imposes a jurisdictional bar vel non. See, e.g., United States v. Baye, No. 3:12-CR-00115-RCJ,

                                  10   2020 WL 2857500, at *4-5 (D. Nev. June 2, 2020); United States v. Drummondo-Farias, No. CR

                                  11   12-00174(1) JMS, 2020 WL 2616119, at *2-4 (D. Haw. May 19, 2020); United States v. Connell,

                                  12   No. 18-CR-00281-RS-1, 2020 WL 2315858, at *5 (N.D. Cal. May 8, 2020). Congress imposed
Northern District of California
 United States District Court




                                  13   mandatory exhaustion requirements that Watkins did not discharge. That is enough to deny the

                                  14   motion for release.

                                  15          Because the failure to exhaust can be fixed, the denial is without prejudice. Watkins may

                                  16   file a new Section 3582(c)(1)(A) administrative request with the BOP that states the

                                  17   “extraordinary or compelling circumstances” warranting release, and provides a proposed release

                                  18   plan explaining where he will reside, how he will support himself, where he will receive medical

                                  19   treatment, and how he will pay for such treatment, as required by 28 CFR § 571.61(a). The

                                  20   request should be in writing and clearly identified as a request for release under 18 U.S.C. §

                                  21   3582(c)(1)(A). Watkins may renew this motion with the Court as warranted by developments.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 13, 2020

                                  24

                                  25
                                                                                                    JAMES DONATO
                                  26                                                                United States District Judge
                                  27

                                  28
                                                                                         4
